 



EXHIBIT 10.22
STRATOS LIGHTWAVE, INC.
STOCK OPTION AWARD AGREEMENT
     This agreement dated as of ___(Award Agreement), is entered into by and
between Stratos Lightwave, Inc., a Delaware corporation (the Company), and
___(the Optionee). All capitalized terms used and not otherwise defined herein
shall have the meanings ascribed to them by the Stratos Lightwave, Inc. 2003
Stock Plan (the Plan).
     1. General. The purpose of the Plan is to attract, retain and reward
employees, to increase stock ownership and identification with the Company’s
interests, and to provide incentive for remaining with and enhancing the value
of the Company over the long-term. The options evidenced by this Award Agreement
(Options) are nonqualified options granted as of ___(Award Date) pursuant to and
subject to all of the provisions of the Plan applicable to Options granted
pursuant to Article 6 of the Plan, which provisions are, unless otherwise
provided herein, incorporated by reference and made a part hereof to the same
extent as if set forth in their entirety herein, and to such other terms
necessary or appropriate to the grant hereof having been made. A copy of the
Plan is on file in the offices of the Company.
     2. Grant. The Company hereby grants to the Optionee Options to purchase a
total of ___shares of Common Stock of the Company, exercisable as provided in
the vesting schedule set forth in Section 5 below at ___per share. These Options
shall terminate in accordance with Section 6.01 of the Plan, but generally
immediately upon termination for Cause, three months after the Optionee’s
termination of employment for other than Cause, 12 months after the Optionee’s
death or total disability, or 10 years from the Award Date.
     3. Exercise.

  (a)   Restrictions on Exercise. Notwithstanding anything herein to the
contrary, the Options granted hereunder may not be exercised, either in whole or
in part, until a registration statement (Form S-8) under the Securities Act of
1933 is in effect with respect to the Plan and the Common Stock issued in
connection with Awards under the Plan.     (b)   Exercise Procedure. In order to
exercise the Options granted hereunder, the Optionee must give written notice
thereof to the Committee, as designated under the Plan, at the Company§s
corporate headquarters in Chicago, Illinois, in a form approved by the
Committee, specifying the number of shares of Common Stock being purchased. Such
notice must be accompanied by payment of the Option Price for the share or
shares being purchased and this Award Agreement so that appropriate notation can
be made thereon to reflect such exercise. Such payment

 



--------------------------------------------------------------------------------



 



      shall be by cash or check payable to the order of the Company, in an
amount equal to the Option Price of the shares of Common Stock being purchased;
provided, however, that in the discretion of the Committee all or a portion of
the Option Price for the share or shares of Common Stock being purchased may
also or alternatively be paid by the delivery of shares of Common Stock, the
aggregate Fair Market Value of which is equal to the portion of such Option
Price being paid by the delivery of shares of Common Stock. Shares of Common
Stock which may be used for payment shall include shares which were received by
the Optionee upon the exercise of one or more Options and shares which the
Optionee directs the Company to withhold, for the purpose of paying the Option
Price, from shares which the Optionee would have received upon the exercise of
one or more Options.

     4. No Other Rights. Nothing herein contained shall confer on the Optionee
any right with respect to continuation of employment by the Company or its
Subsidiaries or Affiliates, or interfere with the right of the Company or its
Subsidiaries or Affiliates to terminate at any time the employment of the
Optionee, or, except as to shares of Common Stock actually delivered, confer any
rights as stockholder upon the holder hereof.
     5. Vesting. Subject to Section 6 hereof and the provisions of the Plan, the
Options granted hereunder will become exercisable by the Optionee in accordance
with the following vesting schedule if the Optionee continues to be employed by
the Company (or a Subsidiary or Affiliate thereof) until the specified periods
have elapsed from the Award Date of the Options:

      Number of Months Since Award Date   Vested Percentage
Fewer than 12 months
  0.0%
12 months
  25.00%
15 months
  31.25%
18 months
  37.50%
21 months
  43.75%
24 months
  50.00%
27 months
  56.25%
30 months
  62.50%
33 months
  68.75%
36 months
  75.00%
39 months
  81.25%
42 months
  87.50%
45 months
  93.75%
48 months or more
  100.00%

 



--------------------------------------------------------------------------------



 



     6. Forfeiture.

     (a)   Forfeiture of Option Gain and Unexercised Options if the Optionee
Engages in Certain Activities. If, at any time within (1) the term of this
Option or (2) within 12 months after termination of employment for any reason
whatsoever other than termination by the Optionee’s employer without Cause, or
(3) within 12 months after the Optionee exercises any portion of this Option,
whichever is the latest, the Optionee engages in any activity in adverse,
contrary or harmful to the interests of the Company, including, but not limited
to: (i) conduct related to the Optionee’s employment for which either criminal
or civil penalties against the Optionee may be sought, (ii) violation of Company
policies, including, without limitation, the Company’s insider trading policy,
(iii) while employed by the Company or Affiliate, serving as a consultant,
advisor or in any other capacity to an entity that is, or proposes to be, in
competition with or acting against the interests of the Company, (for purposes
of this Agreement the entities listed in Exhibit A hereto, which is incorporated
herein by reference, are conclusively presumed to be in competition with the
Company), (iv) employing or recruiting any present, former or future employee of
the Company, whether individually or behalf of another person or entity,
(v) disclosing or misusing any confidential information or material concerning
the Company, or (vi) participating in a hostile takeover attempt, then (1) this
Option shall terminate effective as of the date on which the Optionee entered
into such activity, unless terminated sooner by operation of another term or
condition of this Award Agreement or the Plan, and (2) the Optionee shall
immediately pay to the Company any Option Gain realized by the Optionee from
exercising all or a portion of this Option. Notwithstanding anything herein to
the contrary, for purposes of this Section 6(a) an Optionee will not be deemed
to be engaged in an activity that is adverse, contrary or harmful to the Company
merely because following the termination of his employment with the Company and
all of its Subsidiaries and Affiliates he serves as an employee, consultant or
an advisor to an entity that is, or proposes to be, in competition with the
Company.

     (b)   Right of Set-off. If the Optionee owes the Company any amount by
virtue of Section 6(a) above, then the Company (or any Subsidiary or Affiliate)
may recover such amount by setting it off from any amounts the Company (or any
Subsidiary or Affiliate) owes or may owe the Optionee from time to time. By
accepting this Option and signing this Award Agreement in the space provided
below, the Optionee consents to a deduction of any amount the Optionee may owe
the Company by virtue of Section 6(a) above from any amounts the Company (or any
Subsidiary or Affiliate) owes or may owe the Optionee from time to time
(including amounts owed to the Optionee as wages or other compensation, fringe
benefits, or vacation pay, as well as any other amounts owed to the Optionee).
Whether or not the Company elects to make any set-off in whole or in part, if
the Company does not recover by means of set-off the full amount the Optionee
owes

 



--------------------------------------------------------------------------------



 



         it, calculated as set forth above, the Optionee agrees to pay
immediately the unpaid balance to the Company.        (c)   Committee
Discretion. The Committee may release the Optionee from the obligations under
paragraphs (a) above if the Committee (or its duly appointed agent) determines
in its sole discretion that such action is in the best interest of the Company.
       (d)   Amendment of Exhibit A. The Company retains the right to amend
Exhibit A from time to time through the date an Optionee’s employment with the
Company and all Subsidiaries and Affiliates terminates. A copy of Exhibit A as
amended subsequent to the date of this Agreement is available upon written
request to the Secretary of the Company.

     7. Other Terms and Conditions. The Committee shall have the discretion to
determine such other terms and provisions hereof as stated in the Plan.
     8. Applicable Law. The validity, construction, interpretation and
enforceability of this Award Agreement shall be determined and governed by the
laws of the State of Illinois without regard to any conflicts or choice of law
rules or principles that might otherwise refer construction or interpretation of
this Agreement to the substantive law of another jurisdiction, and any
litigation arising out of this Award Agreement shall be brought in the Circuit
Court of the State of Illinois or the United States District Court of the
Eastern Division of the Northern District of Illinois and the Optionee consents
to the jurisdiction and venue of those courts.
     9. Severability. The provisions of this Award Agreement are severable and
if any one or more provisions may be determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions, and any partially
unenforceable provision to the extent enforceable in any jurisdiction, shall
nevertheless be binding and enforceable.
     10. Waiver. The waiver by the Company of a breach of any provision of this
Award Agreement by Optionee shall not operate or be construed as a waiver of any
subsequent breach by Optionee.
     11. Survival. Section 6 of this Award Agreement will remain in full force
and effect following the termination of the Optionee§s employment with the
Company and its Subsidiaries and Affiliates for any reason.
     12. Binding Effect. The provisions of this Award Agreement shall be binding
upon the parties hereto, their successors and assigns, including, without
limitation, the Company, its successors or assigns, the estate of the Optionee
and the executors, administrators or trustees of such estate and any receiver,
trustee in bankruptcy or representative of the creditors of the Optionee.
Notwithstanding anything herein to the contrary, in the event of the merger or
consolidation of the Company with any other corporation or corporations, the
sale by the

 



--------------------------------------------------------------------------------



 



Company of a major portion of its assets or of its business and good will, or
any other corporate reorganization involving the Company, the Optionee’s
obligations under Section 6 hereof may be assigned and transferred to such
successor in interest.
     13. Construction. This Award Agreement is subject to and shall be construed
in accordance with the Plan, the terms of which are explicitly made applicable
hereto. Unless otherwise defined herein, capitalized terms in this Award
Agreement shall have the same definitions as set forth in the Plan. In the event
of any conflict between the provisions hereof and those of the Plan, the
provisions of the Plan shall govern.

     
OPTIONEE
  Stratos International, Inc.
 
   
 
   
 
   
 
   
 
  Its:

 



--------------------------------------------------------------------------------



 



Exhibit A
to Stock Option Award Agreement
List of Entities in Competition with the Company
     Any of the following companies or their successors or assigns:

     
Agilent
  AI/FOCS
AMP
  Amphenol
Cielo Communication
  E20 Inc.
FCI
  Finisar
Fujikura Technology
  Gore
Hitachi
  IBM
Infineon
  JDS/Uniphase
Lucent Microelectronics
  Molex
MRV
  OCP
Picolight
  Seiko
Senko
  Siecor
Sumitomo Electronic
  Vixel
Tyco
   

 